In an action to recover damages for personal injuries, the defendants/third-party plaintiffs appeal from an order of the Supreme Court, Kings County (Bayne, J.), dated February 15, 2013, which granted the motion of the third-party defendants Douglas S. Kent and King Freeze Mechanical Corp. for summary judgment dismissing the third-party complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the motion of the third-party defendants Douglas S. Kent and King Freeze Mechanical Corp. (hereinafter together the respondents) for summary judgment dismissing the third-party complaint, which sought contribution and indemnification, insofar as asserted against them. The respondents met their prima facie burden of establishing their entitlement to judgment as a matter of law by demonstrating that the plaintiff was injured in the course of his employment with King Freeze Mechanical Corp., and that the plaintiff’s injuries did not constitute a “grave injury” within the meaning of Workers’ Compensation Law § 11 (see Szczepanski v Dandrea Constr. Corp., 90 AD3d 642, 644 [2011]; Kitkas v Windsor Place Corp., 72 AD3d 649 [2010]; Goode v Woodside, 74 AD3d 1279 [2010]). In opposition, the defendants/third-party plaintiffs failed to raise a triable issue of fact.
Balkin, J.R, Dickerson, Chambers and Hall, JJ., concur.